Citation Nr: 1410220	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and GAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his Wife
ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the Veteran's initial claim was for service connection for PTSD.  The medical evidence of record indicates that the Veteran has a current diagnosis of PTSD and GAD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD and GAD, as styled on the title page.

In May 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at a February 2012 Board videoconference hearing.  The hearing transcript is of record.  

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.





FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in an unappealed April 2009 rating decision.  

2.  The evidence received since the April 2009 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3. The Veteran's PTSD and GAD are the result of an in-service personal assault
stressor for which there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a psychiatric disorder, to include PTSD and GAD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran's PTSD and GAD were incurred due to active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim for entitlement to service connection for PTSD was initially denied in an April 2009 rating decision.  The RO found that the Veteran did not have a current diagnosis of PTSD.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran did not appeal the April 2009 denial and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

New evidence received since the April 2009 denial of the Veteran's claim includes a diagnosis of PTSD by a VA examiner in September 2010, along with a positive nexus opinion.  Additionally, in June 2011, Dr. A. F., the Veteran's private treating physician, opined that the Veteran suffers from GAD and his in-service stressor was a likely significant contributory factor and trigger to the onset of his GAD.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the September 2010 VA examiner's opinion and the June 2011 medical opinion from Dr. A. F. are presumed credible and tend to establish a nexus between the Veteran's current diagnoses of PTSD and GAD and service.  As such, the September 2010 VA examination and June 2011 medical opinion relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and GAD.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a psychiatric disorder, to include PTSD and GAD, has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

II. Service Connection

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, including PTSD and GAD, as these disabilities were incurred due to a traumatic personal assault that occurred during active duty service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for an acquired psychiatric disorder, to include PTSD, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  See 38 C.F.R. § 3.304(f).

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, paragraph 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, paragraph 17(a), (c) (Dec. 13, 2005).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual M21-1, Part III, Paragraph 5.14(c); see Gallegos  v. Peake, 22 Vet. App. 329 (2008); see also Patton v. West, 12 Vet. App. 272 (1999). 

VA regulations allow a medical opinion to be used in corroborating a personal assault stressor.  38 C.F.R. § 3.304(f)(5); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran could not be used to establish the occurrence of a stressor); see also Gallegos, 22 Vet. App. at 335 (alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that something more than medical nexus evidence is required for "credible supporting evidence" in personal assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  To determine the credibility of lay evidence, the Board may consider internal inconsistency of the Veteran's statements, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and GAD, due to an in-service personal assault.  The alleged personal assault incident has been consistently described by the Veteran.  In May or June 1968 at Fort Belvoir, the Veteran had an afternoon off and went to the pool with some fellow service members.  When he arrived he noticed some other soldiers from his company at the pool.  Just after the Veteran dove into a swimming pool, another solider from his company dove in and pulled the Veteran to the bottom of the pool before he could resurface.  The solider held the Veteran at the bottom of the pool, with the Veteran trashing and attempting to escape.  Before the Veteran was released, another soldier dove in and held the Veteran in the water so the first soldier could surface and catch his breath.  He was eventually let go and resurfaced choking and coughing up water for 10 to 15 minutes.  The Veteran stated that he was too frightened to report the incident as he worried about facing reprisal from other members of his unit.  The Board also notes that the Veteran has reported various other stressors to include incidents which occurred while servicing as a military policeman, to include seeing shooting victims while on a police call, seeing another MP beat a prisoner, and being on riot control duty during the Washington DC riots, during which his unit was shot at.  The RO has indicated that the riot control duty has been verified.  
  
Review of the Veteran's service personnel and service treatment records offers no report of the Veteran's claimed personal assault stressor.  Additionally, the Veteran's September 1969 separation examination notes that he was psychiatrically normal and the Veteran did not report any history of nervous trouble, depression or excessive worry on his September 1969 Report of Medical History.   

The record contains a personal statement from the Veteran's brother about a change in the Veteran's behavior after the alleged in-service personal assault.  His brother states that when they were teenagers, he and the Veteran would swim in a lake and his brother was able to swim a third of a mile without any problems.  However, in July 1971, less than two years after the Veteran's separation from service, he and the Veteran were swimming to a wharf approximately 125 feet from shore.  The brother reached the wharf first and when the Veteran surfaced, he said that he had panicked and almost drowned.  Despite the brother's reassurances, the Veteran refused to swim back to shore and his brother had to ask for a lifeboat to bring the Veteran back to shore.  This statement about a change in the Veteran's social behavior lends some credibility to his claimed stressor.

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD by a VA examiner and GAD by a private health care provider.  See VA PTSD Examinations, September 2010; see also Psychiatric Wellness Center, LLC, June 2011.  The medical evidence also establishes a link between the Veteran's symptoms and his reported in-service personal assault stressor.  Id.  Specifically, the VA examiner diagnosed the Veteran with PTSD symptoms beginning after his in-service personal assault and progressing to the present day.  The VA examiner opined that the Veteran had triggered panic attacks from water at first that generalized into feelings of being trapped and helpless in other situations.  "Those feelings of being trapped or helplessness are likely a direct cause from the incident of feeling helpless and afraid during the water incident at Fort Belvoir . . ." Additionally, the Veteran provided a nexus opinion from his private physician, who has been treating him for psychiatric issues since 1985.  See Psychiatric Wellness Center, LLC, June 2011.  Dr. A. F., stated that the Veteran has a long history of GAD, panic disorder and probable PTSD.  She opined that the Veteran's near drowning experience in 1968 while serving in the military was a "significant contributory factor and trigger in the onset of [the Veteran's] anxiety disorder."  The Board finds these medical opinions corroborate the Veteran's alleged in-service personal assault stressor.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi, 638 F.3d at 1382; see also Gallegos, 22 Vet. App. at 335; see also Patton, 12 Vet. App. at 280.

Thus, service connection for the Veteran's PTSD and GAD is warranted.  The record reveals that the Veteran suffered from a change in social behavior as it related to water and swimming less than two years post-service.  The Veteran began seeking private psychiatric treatment in 1985 and has since been diagnosed with GAD and PTSD.  Both of these psychiatric conditions have been associated with his claimed in-service personal assault.  Finally, the Board holds the Veteran competently and credibly reported the asserted stressor and its occurrence during active military service.  

In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998); see also Patton, 12 Vet. App. at 279-280.  As the evidence of record is in relative equipoise, the benefit of the doubt rule will be applied.  Id.  Thus, service connection for PTSD and GAD is warranted.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) ); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and GAD, is granted. 

Entitlement to service connection for PTSD and GAD is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


